DETAILED ACTION
Status of Application
Applicant’s arguments filed on May 16, 2022 have been fully considered but they are not persuasive. Claims 2-5, 7-10, 18, 20, 21 and 28 been amended. Claims 1, 19, and 22-27 have been cancelled.  Claims 2-18, 20, 21 and 28 remain pending in the application with claims 6, 7, 10-17 and 28 withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: In line 11, “a vertical fold” should be --a vertical fold line of the plurality of vertical fold lines--.
Claim 18 is objected to because of the following informalities: In line 15, “an upper end” should be --the upper end--. 
Claim 20 is objected to because of the following informalities: In lines 1-2, “the hinge traverses a fold of the container” should be --the first hinge traverses the first hinge vertical fold line and the second hinge traverses the second hinge vertical fold line--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 20 depends from claim 19, which has been cancelled. Claim 20 therefore does not contain reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. Thus, Claim 20 is of improper dependent form. 
For the purpose of examination, claim 20 will be considered as dependent from claim 18. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-5, 8, 9, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 2,166,360 A).
Regarding claim 2, Lewis teaches a container comprising: 
a flexible container surface defining an interior cavity and an opening operable to provide access to the interior cavity;
a plurality of vertical fold lines and a plurality of horizontal fold lines operable to achieve a first folded configuration of the container and a second unfolded expanded configuration of the container in response to folding or unfolding one or more of the plurality of fold lines wherein the first folded configuration is substantially flat (page 1 column 2 lines 27-32 and FIG. 1-5);
a hinge (11, 12) coupled to the container adjacent an upper end of a vertical fold line of the plurality of vertical fold lines, wherein the hinge comprises a first portion (11) positioned on a first side of the vertical fold line, a second portion (11) positioned on a second side of the vertical fold line, and a lockable pivot point (12) between the first portion and the second portion adjacent the vertical fold line wherein the hinge is operable to releasably secure the flexible container surface at the vertical fold line in the unfolded configuration (page 1 column 1 line 45-column 2 line 45 and FIG. 1-5).
Regarding claim 3, Lewis teaches the container of claim 2 above, wherein the hinge permits bending about the vertical fold line in a first direction and limits bending about the vertical fold line in a second direction (page 1 column 1 line 54-column 2 line 7). 
Regarding claim 4, Lewis teaches the container of claim 3 above, wherein the first portion of the hinge is able to rotate relative to the second portion of the hinge (page 1 column 1 line 54-column 2 line 7 and FIG. 1, 2). 
Regarding claim 5, Lewis teaches the container of claim 4 above, wherein the first portion and the second portion each comprise an elongated body (FIG. 1, 2).
Regarding claim 8, Lewis teaches the container of claim 3 above, wherein the hinge comprises a first projection (FIG. 2) and a second projection (FIG. 2) in which each projection crosses an axis of rotation (FIG. 1, 2). 
Regarding claim 9, Lewis teaches the container of claim 8 above, wherein the hinge comprises a bias toward the first collapsed configuration (page 1 column 1 line 54-column 2 line 7 and FIG. 1, 2).
Regarding claim 18, Lewis teaches a container comprising: 
a flexible container surface defining an interior cavity in a deployed configuration and an opening providing access to the interior cavity;
a first hinge (11, 12) coupled to the container adjacent an upper end of the opening of the flexible container surface, wherein the first hinge comprises a first hinge first portion (11) positioned on a first side of a first hinge vertical fold line, a first hinge second portion (11) positioned on a second side of the first hinge vertical fold line, and a first hinge lockable pivot point (12) between the first hinge first portion and the first hinge second portion adjacent the first hinge vertical fold line operable to releasably secure the flexible container surface at the first hinge vertical fold line in an unfolded configuration (page 1 column 1 line 45-column 2 line 45 and FIG. 1-5); and
a second hinge (11, 12) coupled to the container adjacent an upper end of the opening of the flexible container surface opposite the first hinge, wherein the second hinge comprises a second hinge first portion (11) positioned on a first side of a second hinge vertical fold line, a second hinge second portion (11) positioned on a second side of the second hinge vertical fold line, and a second hinge lockable pivot point (12) between the second hinge first portion and the second hinge second portion adjacent the second hinge vertical fold line operable to releasably secure the flexible container surface at the second hinge vertical fold line in an unfolded configuration (page 1 column 1 line 45-column 2 line 45 and FIG. 1-5).
Regarding claim 20, Lewis teaches the container of claim 18 above (see 112 rejection above), wherein the first hinge traverses the first hinge vertical fold line and the second hinge traverses the second hinge vertical fold line (FIG. 1, 2).
Regarding claim 21, Lewis teaches the container of claim 20 above, wherein the hinge further comprises a retention interface comprising a stop surface (page 1 column 2 lines 1-7). 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/           Examiner, Art Unit 3734           

/JES F PASCUA/           Primary Examiner, Art Unit 3734